Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 5/4/2021 regarding application 16/265,551 filed on 2/1/2019.   
 	Claims 1-10, and 12-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) Applicant contends that, regarding claims 1, 12, and 13, Gowdappa in view of Sakurai fails to teaches the limitation “(ii) a first guest, including a first storage controller (SC) and a first metadata cache, associated with a first filesystem daemon (FSD)” (see page 9 of Applicant’s Remarks). The Examiner disagrees, and an updated claim analysis has been made to address the issues raised by Applicant. Refer to the corresponding sections of the following Office Action for details.
	Applicant also contends that “Further, Gowdappa’s disclosure does not suggest the advantage provided in the present application “[t]o avoid unnecessary context switches and communications with a guest’s host OS or hypervisor” through the use of 
	(2) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gowdappa et al. (US Patent Application Publication 2017/0177611, hereinafter Gowdappa), and in view of Sakurai et al. (US Patent Application Publication 2009/0240791, hereinafter Sakurai)
	As to claim 1, Gowdappa teaches A system comprising: 
a host [as shown in figures 1 and 6, where the host may be a client (figure 1, 120) or one of the storage nodes (figure 1, 140); FIG. 6 depicts an illustrative computer system operating in accordance with examples of the present disclosure. In illustrative examples, computer system 1000 may correspond to storage node 140 or file system client 120 of FIG. 1 (¶ 0048);
Sakurai also teaches this limitation – as shown in figures 1-4, and 9-10, where a host may be any of the managed nodes] with (i) a processor [CPU, figure 6, 1002; 
Sakurai also teaches this limitation – CPU, figure 3, 101], (ii) a first guest [for example, the storage node, figure 1, 140A; figure 6 further shows the components included in a typical storage node; FIG. 6 depicts an illustrative computer system operating in accordance with examples of the present disclosure. In illustrative examples, computer system 1000 may correspond to storage node 140 or file system client 120 of FIG. 1 (¶ 0048);
Sakurai also teaches this limitation – for example, figure 9, ST1, which includes a management node, figures 3, 4, and 9, 100] including a first storage controller (SC) [as shown in figure 6; … Computer system 1000 may operate in the capacity of a server or a client computer in a client -server environment, or as a peer computer in a peer-to-peer or distributed network environment. Computer system 1000 may be provided by a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any device capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that device … (¶ 0049); 
Sakurai also teaches this limitation – for example, the management node, figure 1, 1, which controls a plurality of storage devices 2-7; control program, figure 4, 111; activation control unit, figure 4, 140] and a first metadata cache [for example, the corresponding metadata cache may be the cache of the distributed file system containing versions information -- While computer-readable storage medium 1024 is shown in the illustrative examples as a single medium, the term "computer-readable storage medium" shall include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of executable instructions … (¶ distributed file system, in accordance with one or more aspects of the present disclosure. As shown in FIG. 4A, the distributed file system may include storage nodes 420, 430, and 440 that are associated with at least some of the directories of volume 410. A volume version number may be assigned to volume 410, and a directory version number may be assigned to each directory … (¶ 0033-0037);
Sakurai also teaches this limitation – for example, figure 1, 1a, the update management information], associated with a first file system daemon (FSD) [FS server daemon, figure 1, 142; figure 6, 142; Storage node 140 may run a file system server daemon (or any other software component executable as one or more processes) 142 to export a local file system to clients 120.  File system client daemon 185 running on client computers 120 may connect to storage nodes 140 via an application-level protocol implemented over TCP/IP, InfiniBand or other transports, and access the files exported by storage nodes 140.  File system server daemon 142 and/or file system client daemon 185 may implement the layout locking functionality in accordance with one or more aspects of the present disclosure (¶ 0022); 
Sakurai also teaches this limitation – … In the version number management table, the identification information (for example, a software name) of each stored program, the identification information (for example, a file name and a storage location) of a file storing the program, and the version number of the program are associated with each other and are then registered … (¶ 0052); … The version number of the control program 111 may be set in the properties of a file storing the control program 111 (in pieces of information about a file attribute). In this case, the copy source program acquisition unit the name of a file storing the control program 111. In this case, the copy source program acquisition unit 213 extracts the character string denoting the version number from the file name (¶ 0063)], (iii) a second guest [for example, the storage node, figure 1, 140B; figure 6;
Sakurai also teaches this limitation – for example, figure 9, ST2] with a second SC [as shown in figure 6; … Computer system 1000 may operate in the capacity of a server or a client computer in a client -server environment, or as a peer computer in a peer-to-peer or distributed network environment. Computer system 1000 may be provided by a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any device capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that device … (¶ 0049);  
Sakurai also teaches this limitation – for example, the management node, figure 1, 1, which controls a plurality of storage devices 2-7; control program, figure 4, 111; activation control unit, figure 4, 140] and a second metadata cache [for example, the corresponding metadata cache may be the cache of the distributed file system containing versions information -- While computer-readable storage medium 1024 is shown in the illustrative examples as a single medium, the term "computer-readable storage medium" shall include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of executable instructions … (¶ 0054); FIGS. 4A-4C schematically illustrate several examples of using layout version numbers in a distributed file system, in accordance with one or more aspects of the present disclosure. As shown in FIG. 4A, the distributed file system may include storage 
Sakurai also teaches this limitation – for example, figure 1, 1a, the update management information], associated with a second FSD [FS server daemon, figure 1, 142; figure 6, 142; Storage node 140 may run a file system server daemon (or any other software component executable as one or more processes) 142 to export a local file system to clients 120.  File system client daemon 185 running on client computers 120 may connect to storage nodes 140 via an application-level protocol implemented over TCP/IP, InfiniBand or other transports, and access the files exported by storage nodes 140.  File system server daemon 142 and/or file system client daemon 185 may implement the layout locking functionality in accordance with one or more aspects of the present disclosure (¶ 0022); 
Sakurai also teaches this limitation – … In the version number management table, the identification information (for example, a software name) of each stored program, the identification information (for example, a file name and a storage location) of a file storing the program, and the version number of the program are associated with each other and are then registered … (¶ 0052); … The version number of the control program 111 may be set in the properties of a file storing the control program 111 (in pieces of information about a file attribute). In this case, the copy source program acquisition unit 213 refers to the properties of the control program 111 so as to acquire information about a version number. Alternatively, a character string denoting the version number may be added to the name of a file storing the control program 111. In this case, the the version number from the file name (¶ 0063)], and (iv) a host memory [data storage devices, figure 1, 170; volume, figure 4, 410; RAM, figure 6, 1004; secondary memory, figure 6, 1016; 
Sakurai also teaches this limitation – for example, RAM, figure 3, 102] storing a registration table (RT) where the RT is mapped into a first memory space of the first guest and a second memory space of the second guest [the corresponding registration table, for example, may be the volume version numbers -- … An example method may include: receiving a request to perform a file operation with respect to a file associated with a volume of a distributed file system … (abstract); As noted herein above, consistency of file to storage node mappings in distributed file systems may be enforced by introducing version numbers (also referred to as "generation numbers") that may be associated with each directory associated with a certain volume, and also with the volume itself … FIGS. 4A-4C schematically illustrate several examples of using layout version numbers in a distributed file system, in accordance with one or more aspects of the present disclosure … A volume version number may be assigned to volume 410, and a directory version number may be assigned to each directory … (¶ 0032-0038);
Sakurai more expressively teaches this limitation – the corresponding RT is the version number management table – as shown in figures 4 and 9, where figure 4 shows 2 managed nodes and figure 9 shows 3 managed nodes, and where one first node represents the first guest and one second node represents the second guest; In FIG. 4, only the control program 111 is illustrated. However, a plurality of programs may be a version number management table describing the version number of each program is stored in the copy source program storage unit 110 in advance. In the version number management table, the identification information (for example, a software name) of each stored program, the identification information (for example, a file name and a storage location) of a file storing the program, and the version number of the program are associated with each other and are then registered. In this case, similar version number management tables each used to manage programs stored in a corresponding storage area are also individually stored in the program storage units 211 and 212 included in the managed node 210 in advance. Subsequently, the copy source program acquisition unit 213 compares the version number management table stored in the copy source program storage unit 110 with the version number management table stored in the program storage unit 212 that is an auxiliary area so as to determine whether the newest program is stored in the copy source program storage unit 110 (¶ 0052)], wherein the first SC is configured to: 
receive a first metadata request associated with a first file stored in the host memory [figure 5, 510, “receive file operation request;” At block 510, a processing device of a storage node of a distributed file system may receive a request to perform a file operation with respect to a file associated with a volume of a distributed file system.  In certain implementations, the request may comprise the directory version number that reflects the latest rebalancing operation with respect to the directory associated with the file … (¶ 0043)]; 
retrieve a first version identifier (VID) of first metadata associated with the first file from the first metadata cache [as shown in figure 5, 520 and 530; … In accordance with one or more aspects of the present disclosure, version numbers (also referred to as "generation numbers") may be associated with each directory associated with a certain volume, and also with the volume itself. A version number associated with a directory may be incremented every time the directory is re-balanced (e.g., when certain files are migrated from one storage node to another storage node to reflect an updated hash range to storage node allocation). A version number associated with a volume may be incremented every time the configuration of nodes associated with the volume is changed (e.g., when a storage node has been added or removed) … (¶ 0014-0016); At block 510, a processing device of a storage node of a distributed file system may receive a request to perform a file operation with respect to a file associated with a volume of a distributed file system. In certain implementations, the request may comprise the directory version number that reflects the latest rebalancing operation with respect to the directory associated with the file. The directory version number may be incremented every time when the directory is re-balanced (e.g., when certain files are migrated from one storage node to another storage node to reflect an updated hash range to storage node allocation), as described in more details herein above (¶ 0043); Responsive to determining, at block 540, that a directory layout version number matches a volume layout version number, the processing device may, at block 550, perform the requested file operation. In order to allow for efficient execution client-size transactions involving a sequence of file operations, a file system client may transmit a layout lock and version comparison request followed by one or more file operation 
Sakurai more expressively teaches this limitation – … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)]; 
validate the first VID against a corresponding second VID in the RT [figure 5, 540; … Before performing the requested file operation, the storage node may compare the directory layout version supplied by the client with the volume layout version which is stored by the node … (¶ 0015); Responsive to determining, at block 540, that a directory layout version number matches a volume layout version number, the processing device may, at block 550, perform the requested file operation … (¶ 0046); Sakurai more expressively teaches this limitation – … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the 
Sakurai more expressively teaches this limitation – figure 1, 1a, update status, completed or uncompleted]; 
responsive to determining that the first VID matches the second VID, respond to the first metadata request based on the first metadata in the first metadata cache [figure 5, 550; Responsive to determining, at block 540, that a directory layout version number matches a volume layout version number, the processing device may, at block 550, perform the requested file operation … (¶ 0046); 
Sakurai more expressively teaches this limitation – … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)]; and responsive to determining that the first VID fails to match the second VID, send a second metadata request to the first FSD, based on the first metadata request, to update the first metadata [figure 5, 535; … Before performing the requested file operation, the storage node may compare the directory layout version supplied by the client with the volume layout version which is stored by the node.  
Sakurai more expressively teaches this limitation – … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)];
update the first VID to match the second VID [this limitation is taught by Sakurai -- … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)]; and 
respond to the first metadata request based on the updated first metadata [as shown in figure 5;
Sakurai also teaches this limitation – … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)].
	Regarding claim 1, Gowdappa does not expressively teach updating the metadata upon determining that the first VID fails to match the second VID.
	However, Sakurai specifically teaches updating the metadata upon determining that the first VID fails to match the second VID [In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to update the metadata upon determining that the first VID fails to match the second VID, as demonstrated by Sakurai, and to incorporate it into the existing apparatus disclosed by Gowdappa, because Sakurai teaches doing so A management node for managing a program update time refers to an update management table in which a plurality of managed nodes are classified into a plurality of groups and the sequence of program updating of the groups is defined. The management node sequentially selects the groups in accordance with the sequence of program updating in such a manner that after program updating processing has been completed in all managed nodes included in the selected group, the next group is selected. The management node refers to the update management table, transmits a program update request to each of the managed nodes included in the selected group, receives an update completion notification from the managed node, and notifies update management information storing means that the update processing has been completed in the managed node (abstract)].
	As to claim 2, Gowdappa in view of Sakurai teaches The system of claim 1, wherein after the first SC responds to the first metadata request, the second SC is configured to: receive a first file update request to update the first file [Gowdappa -- Distributed file system 100 may include one or more storage nodes 140A-140N configured to individually and/or collectively service file access request (such as requests to create, access or modify a specified file) … (¶ 0020)]; send a second file update request based on the first file update request to the second FSD [Gowdappa -- Distributed file system 100 may include one or more storage nodes 140A-140N configured to individually and/or collectively service file access request (such as requests to create, access or modify a specified file) … (¶ 0020)]; wherein the second FSD is configured to: instruct an operating system of the host to commit a change to the first file; and update the second VID [Gowdappa -- As noted herein above, certain changes of the distributed file system configuration (e.g., addition or removal of a storage node) may cause a corresponding modification of the hash range to storage node mappings, and may further cause physical migration of at least some of the files.  FIGS. 3A-3B schematically illustrate examples of modifications of the distributed file system configuration involving re-allocating hash ranges to nodes and migrating the files, in accordance with one or more aspects of the present disclosure (¶ 0027); Since the distributed file system configuration (also referred herein as "layout"), including the hash ranges to node mapping, is stored locally by file system clients, a client that fails to update the locally stored layout may operate using an out-of-date layout … (¶ 0031)].
	As to claim 4, Gowdappa in view of Sakurai teaches The system of claim 2, wherein updating the second VID includes incrementing a value of the second VID [Gowdappa – as shown in figures 4A and 4B, where the volume version number is incremented from 221 to 223].
	As to claim 6, Gowdappa in view of Sakurai teaches The system of claim 1, wherein a request to update a second file dependent on the first file results in an update to the second VID [Gowdappa -- Certain changes of the distributed file system configuration (e.g., addition or removal of a storage node) would thus cause a corresponding modification of the hash range to storage node mappings, and would further cause physical migration of at least some of the files.  In an illustrative example, if a storage node has been removed, the hash range that was associated with the removed storage node would be re-allocated among the remaining nodes, thus causing adding a storage node would cause re-allocating the hash ranges (e.g., by evenly splitting the hash space among all nodes), which would in turn cause re-allocating some of the files in accordance with the new hash range allocation.  Re-allocating hash ranges to nodes and migrating the files in accordance with the new mapping is referred herein as "re-balancing" operation (¶ 0012); … Removal of storage node 310C may cause re-allocation of hash space 315 between the remaining nodes 310A, 310B, and 310D by the corresponding ranges 320E-320G … Addition of a new storage node 310E may cause re-allocation of hash space 315 between the new set of nodes by the corresponding ranges 320E-320K … In certain implementations, the new hash to storage node mapping may be done on a per-directory basis … (¶ 0028-0030)].
	As to claim 7, Gowdappa in view of Sakurai teaches The system of claim 1, wherein a host memory address (HMA) of the first file is mapped to both a first guest memory address (GMA) of the first guest and a second GMA of the second guest, the first guest is configured to directly access the first file via the first GMA, and the second guest is configured to directly access the first file via the second GMA [Gowdappa -- as shown in figures 3A and 3B; As schematically illustrated by FIG. 3A, a distributed file system volume 300 may be associated with storage nodes 310A-310D.  The hash space 315 may be evenly split among the nodes into the corresponding ranges 320A-320D … (¶ 0028-30)].
	As to claim 8, Gowdappa in view of Sakurai teaches The system of claim 1, wherein a RT entry that includes the second VID is removed from the RT after all guests on the host terminate access to the first file [Gowdappa -- as shown in figures 4B and 4C, where version numbers 199 and 222 are removed].
	As to claim 9, Gowdappa in view of Sakurai teaches The system of claim 1, wherein the first FSD responds to the second metadata request to the first SC based on the updated first metadata, and the first SC responds to the first metadata request based on the response from the first FSD [Gowdappa – as shown in figure 5; … In the program storage unit 212 that is the auxiliary area of the managed node 210 included in the group having the group ID of "group #1", the control program 212a having the version number of "Ver. 1" is updated to a control program 212b having the version number of "Ver. 2". Like in the auxiliary area of the managed node 210, in the auxiliary area of each of the other managed nodes included in the group having the group ID of "group #1", that is, the managed nodes 220 and 230, the control program having the version number of "Ver. 1" is updated to a control program having the version number of "Ver. 2" … (¶ 0094-0099)].
	As to claim 10, Gowdappa in view of Sakurai teaches The system of claim 1, wherein the first metadata request includes at least one of a metadata lookup, a path lookup, a directory contents lookup, and a symbolic link lookup [Gowdappa -- figure 5, 510, “receive file operation request;” At block 510, a processing device of a storage node of a distributed file system may receive a request to perform a file operation with respect to a file associated with a volume of a distributed file system.  In certain implementations, the request may comprise the directory version number that reflects the latest rebalancing operation with respect to the directory associated with the file … (¶ 0043)].
The system of claim 1, wherein the RT is mapped into a first memory space of the first guest and a second memory space of the second guest [Gowdappa -- as shown in figures 3A and 3B; As schematically illustrated by FIG. 3A, a distributed file system volume 300 may be associated with storage nodes 310A-310D.  The hash space 315 may be evenly split among the nodes into the corresponding ranges 320A-320D … (¶ 0028-0030)].
	As to claim 12, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 18, Gowdappa in view of Sakurai teaches The system of claim 13, wherein the second SC requests a file lock on the first file, the second FSD updates one of the first VID and a lock flag associated with the first VID to grant the file lock to the second guest, and the first SC determines that the first file is being updated based on the one of the updated first VID and the lock flag [Gowdappa – figure 5, 530, “obtain lock of volume layout;” 570, “release lock;” … In order to enforce the layout freeze, a lock may be obtained on the volume layout before performing the version comparison.  If the lock has been successfully obtained, the 
	As to claim 19, Gowdappa in view of Sakurai teaches The system of claim 18, wherein the second guest updates second metadata of the first file in a second metadata cache of the second guest, and the second guest is configured to transfer the updated second metadata to the host memory after receiving the file lock [Gowdappa – figure 5, 530, “obtain lock of volume layout;” 570, “release lock;” … In order to enforce the layout freeze, a lock may be obtained on the volume layout before performing the version comparison.  If the lock has been successfully obtained, the version number comparison may be performed and the file operation executed.  After the successful completion of the file operation, the lock may be released, as described in more details herein below (¶ 0016); Allred -- FIG. 6 shows the process of updating the local User Interface sub-component from a Master Interface component … the remote processing component compares this version number with the version number of the Master Interface 115 to determine if there is a match (i.e., they are the same).  If the two version numbers match, no update is required 630.  If the version numbers do not match, an update is sent 640.  This update is in addition to any other communications being passed between the local and remote processing components, making the user interface updates invisible to the user … the remote processing component compares all the version numbers, and any mismatched version numbers result in user interface updates (¶ 0029-0030)].
The system of claim 13, wherein the first guest includes a guest memory device configured to provide access to files stored in the host memory that appears to applications executing on the first guest as a peripheral component interconnect device and the first SC is a component of one of (i) the guest memory device, and (ii) a driver of the guest memory device [Gowdappa – as shown in figure 1; … While in FIG. 1 each storage node 140 is represented by a file system server, in alternative implementations, a storage node may be provided by any storage filesystem that is available for storing the files of a distributed file system.  In certain implementations, one or more storage nodes may be collocated within a single file system server (¶ 0020); Storage node 140 may run a file system server daemon (or any other software component executable as one or more processes) 142 to export a local file system to clients 120.  File system client daemon 185 running on client computers 120 may connect to storage nodes 140 via an application-level protocol implemented over TCP/IP, InfiniBand or other transports, and access the files exported by storage nodes 140.  File system server daemon 142 and/or file system client daemon 185 may implement the layout locking functionality in accordance with one or more aspects of the present disclosure (¶ 0022)].
7.	Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Gowdappa in view of Sakurai, and further in view of Suh et al. (US Patent Application Publication 2011/0141347, hereinafter Suh).
	As to claim 5, Gowdappa in view of Sakurai teaches The system of claim 1, wherein the first FSD is configured to: receive a file request associated with a second file in the host memory, wherein the second file is unaccessed by any guest executing on the host; and responsive to receiving the file request, instruct a registration server to create a RT entry in the RT associated with the second file, wherein the RT entry includes a third VID associated with the second file and a file descriptor of the second file [Gowdappa -- Certain changes of the distributed file system configuration (e.g., addition or removal of a storage node) would thus cause a corresponding modification of the hash range to storage node mappings, and would further cause physical migration of at least some of the files.  In an illustrative example, if a storage node has been removed, the hash range that was associated with the removed storage node would be re-allocated among the remaining nodes, thus causing re-allocating some of the files in accordance with the new hash range allocation.  In another illustrative example, adding a storage node would cause re-allocating the hash ranges (e.g., by evenly splitting the hash space among all nodes), which would in turn cause re-allocating some of the files in accordance with the new hash range allocation.  Re-allocating hash ranges to nodes and migrating the files in accordance with the new mapping is referred herein as "re-balancing" operation (¶ 0012); … Removal of storage node 310C may cause re-allocation of hash space 315 between the remaining nodes 310A, 310B, and 310D by the corresponding ranges 320E-320G … Addition of a new storage node 310E may cause re-allocation of hash space 315 between the new set of nodes by the corresponding ranges 320E-320K … In certain implementations, the new hash to storage node mapping may be done on a per-directory basis … (¶ 0028-0030)].
	Regarding claim 5, Gowdappa in view of Sakurai does not expressively teach a file descriptor.

	For example, Suh specifically teaches using a file descriptor [as shown in figures 12 and 14; FIG. 12 illustrates a syntax structure of an entry file descriptor signaling entry file information according to an embodiment of the present invention … (¶ 0202-0203);  The local file header of FIG. 14 indicates a local file header signature by using 4 bytes, a version by using 2 bytes, a general purpose status by using 2 bytes, a compression method by using 2 bytes, a last modification file time by using 2 bytes, and a last modification file date by using 2 bytes … (¶ 0216)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to use a file descriptor, as demonstrated by Suh, and to incorporate it into the existing apparatus disclosed by Gowdappa in view of Sakurai, in order to provide information regarding a file in an efficient manner.
8.	Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Gowdappa in view of Sakurai, and further in view of Piper et al. (US Patent Application Publication 2008/0019351, hereinafter Piper).
	Regarding claim 3, Gowdappa in view of Sakurai does not teach a file system queue accessible to both the second SC and the second FSD, and the file system queue is inaccessible to the first guest.
	However, Piper specifically teaches such a limitation [Each queue manager can have local queues 305 which are only accessible to the applications served by that queue manager.  Each queue manger in the cluster can also have cluster queues 306.  The cluster queues 306 are accessible to any other queue manager in the cluster.  One 
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have a local queue only accessible by its own local queue manager, as demonstrated by Piper, and to incorporate it into the existing apparatus disclosed by Gowdappa in view of Sakurai, in order to ensure privacy of each local queue.
	
Conclusion
9.	Claims 1-10, and 12-20 are rejected as explained above. 
10. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 14, 2021





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .